DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s communication of 8/15/2019.  Currently claims 26-45 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 26-30 is/are rejected under pre-AIA  35 U.S.C. 10 (b) as being anticipated by WO 00/69499 (Hearafter “SCIMED”).
SCIMED discloses a medical device comprising (see figures 1-7 for some examples): a handle (near 30 or 128); and a shaft (interior of 110) including: a body (38 figure 6) that defines at least one channel extending longitudinally through the shaft, wherein the at least one channel includes a guide wire channel (what 36 resides in) extending from a proximal opening to a distal opening; and

a sleeve (114) disposed around the body, the sleeve having (i) a discontinuity (118) a thinned portion at a position longitudinally between the proximal opening and the distal opening of the guide wire channel, wherein the discontinuity or thinned portion allows radial access from a position radially outward of the shaft to the guide wire channel to allow a guide wire to radially exit the guide wire channel at the position (figures 2-5); and wherein the handle is configured to receive user input and transmit the user input to a distal end of the shaft (note manipulation of the handle or end portion will affect the entire catheter).
Concerning claim 27 and the sleeve has the discontinuity, and the discontinuity includes a slit with abutting edges, overlapping edges, or interlocking edges (see figures 4b-4c).
Concerning claim 28 and the sleeve has the thinned portion (see figures 1 and 3).
Concerning claim 28 wherein the thinned portion is perforated (note end near 103).
Concerning claim 30 and the handle includes an actuator (see mechanisms examples as shown in figures 7 and 7a) coupled to the shaft via at least one steering wire extending though a respective steering wire channel of the body.
Concerning claim 31 and the at least one channel of the body includes a working channel (70-76) configured to receive an instrument via a port opening, the port opening being distal to the actuator.
Concerning claim 32 and the handle includes a first actuator that controls deflection of the distal end of the shaft in a right/left direction, and a second actuator that controls deflection of the distal end of the shaft in an up/down direction (see 150 endoscope).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 31-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 00/69499 (Hearafter “SCIMED”).
Concerning claim 31 and a medical device comprising:a handle including an actuator; and a shaft including: a body that defines at least one channel extending longitudinally through the shaft, wherein the at least one channel includes a guide wire channel extending from a proximal opening to a distal opening, and a working channel configured to receive an instrument; and a sleeve disposed around the body, the sleeve having a discontinuity at a position longitudinally between the proximal opening and the distal opening of the guide wire channel, wherein the discontinuity allows radial access from a position radially outward of the shaft to the guide wire channel to allow a guide wire to radially exit the guide wire channel at the position; and wherein the actuator is configured to receive user input and transmit the user input to the shaft to deflect a distal end of the shaft (see rejection above as in claim 1 identified structures and functions).
Concerning claim 34 and wherein the discontinuity includes a slit with abutting edges, overlapping edges, or interlocking edges (see figures 4b-4c).
Concerning claim 35 and a distal end of the slit terminates proximally of a distal end of the sleeve (figure 1).
Concerning claim 36 and the proximal opening of the guide wire channel is defined by a guide wire port distal to the handle (figures 7-7a).
Concerning claim 37 and the sleeve extends from a proximalmost end of the shaft to a distalmost end of the shaft (figures 1-7). 
Concerning claim 38 and an inner surface of the sleeve is permanently attached to an outer surface of the body (see 164 attachment means).
Concerning claim 39 and the shaft includes at least two steering wires, each steering wire being coupled to the actuator and extending distally through the shaft in a respective steering wire channel (see 150 endoscope).
Concerning claim 40 and a medical device comprising: a handle including an actuator; and a shaft including: a body that defines at least one channel extending longitudinally through the shaft, wherein the at least one channel includes a guide wire channel extending from a proximal opening to a distal opening, a working channel, and at least one steering wire channel; and a sleeve disposed around the body, the sleeve having a discontinuity or a thinned portion at a position longitudinally between the proximal opening and the distal opening of the guide wire channel, wherein the discontinuity or thinned portion allows radial access from a position radially outward of the sleeve to the guide wire channel to allow a guide wire to radially exit the guide wire channel at the position; and wherein the actuator is operably coupled to the shaft via at least one steering wire that extends through the steering wire channel, the actuator being configured to deflect a distal end of the shaft via the at least one steering wire (again see previously identified structures as identified above).
Concerning claim 41 and the at least one steering wire channel includes four steering wire channels, and the actuator is operably coupled to the shaft via four steering wires, each steering wire extending through a respective one of the steering wire channels (examiner is of the position that two working channels and wires are contemplated but it is examiners position that a mere duplication of parts is an obvious modification to make for a PHOSITA.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).  In this instance more wires would equal more control and points of articulated movement.  
Concerning claim 42 and the sleeve has the discontinuity, and the discontinuity includes a slit with abutting edges, overlapping edges, or interlocking edges (see figures 4b-4c).
Concerning claim 43 and the sleeve has the thinned portion (see figures 1 and 3).
Concerning claim 44 and the at least one channel of the body further includes an optical channel configured to receive an optical fiber (note discussion of the use of an endoscope which is well known to have optical channels and/or fiber optics.
Concerning claim 45 and 39the handle includes a port that defines a proximal opening of the working channel (note opening and port on the proximal end of the device as shown in figures 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783